Citation Nr: 0200061	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  00-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1952 to 
August 1954 and from November 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran subsequently perfected this appeal.  

A September 2001 rating action continued a 20 percent rating 
for duodenal ulcer disease.  That matter has not been 
appealed and will not be addressed by the Board at this time.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that he is entitled to service 
connection for a nervous disability.  According to the 
veteran, he has suffered from stomach and nervous problems 
since active duty.  The Board notes that the veteran is 
currently service-connected for a duodenal ulcer.

In connection with his claim, the veteran reported that he 
receives treatment at the VA medical center (VAMC) in 
Memphis.  A confidential health summary was associated with 
the claims folder which indicates that the veteran was seen 
on numerous occasions in the mental hygiene clinic from 
approximately June 1998 to June 2000.  It does not appear, 
however, that the summary contains progress notes from all of 
these clinic visits.  Additionally, in his March 2000 notice 
of disagreement, the veteran identified treatment at VAMC 
Buffalo.  It is unclear whether this was psychiatric 
treatment but it does not appear that any records from this 
facility were requested.  Without obtaining and reviewing 
these records, the Board cannot be sure whether or not these 
records would aid the veteran in the establishment of 
entitlement to service connection.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992). 

In a June 2001 statement in support of claim, the veteran 
reported that he had 20 years service in the Army Reserves.  
The claims folder also contains several lay statements which 
indicate the veteran complained of nervousness during his 
reserve service.  On review of the claims folder, it does not 
appear that medical records for the veteran's reserve service 
have been obtained.  

The Board also notes that the veteran has not undergone a VA 
examination in connection with his claim for service 
connection for a psychiatric disorder.  Pursuant to the VCAA, 
a medical opinion should be obtained if the evidence shows 
the presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: 
(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an 
event, injury or disease in service,...; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability.  66 Fed. Reg. 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)). 

Regarding the above-referenced criteria, the Board finds they 
are met to a sufficient degree to warrant a VA examination.  
In this regard, the veteran has a current diagnosis of a 
psychiatric disorder.  According to an April 2000 medical 
statement from VAMC Memphis, the veteran suffers from major 
depressive disorder, recurrent, moderate; generalized anxiety 
disorder; and mental disorder affecting medical condition - 
ulcer disease.  Service medical records are negative for any 
psychiatric abnormalities or diagnoses.  Notwithstanding, the 
records do document complaints related to a nervous stomach 
and there are references to social problems in April 1956 and 
personal problems in October 1957.  The record does not 
contain a medical opinion specifically relating any 
psychiatric disorder to the veteran's active service; 
however, in May 2000, the veteran was diagnosed with mood 
disorder depression secondary to medical condition.  As such, 
an examination to determine the etiology of any psychiatric 
disorder is necessary.

Accordingly, the case is remanded as follows:

1. The veteran should be contacted and 
requested to identify all VA and non-
VA psychiatric treatment.  After 
obtaining any appropriate 
authorization, the RO should attempt 
to obtain copies of any pertinent 
treatment records.  These should 
include but are not limited to, 
complete medical records from the 
mental hygiene clinic at VAMC Memphis 
and any mental health records from 
VAMC Buffalo.  Any records obtained 
should be associated with the claims 
folder.

2. The veteran should be contacted and 
requested to identify his Army Reserve 
unit as well as his dates of service.  
An appropriate official at the RO 
should then request medical records 
for the identified dates from the U.S. 
Army Reserve Personnel Center, ATTN: 
DARP-PAS, 9700 Page Boulevard, St. 
Louis, MO 63132-5200 or other 
appropriate source.  Any records 
obtained should be associated with the 
claims folder.

3. Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination.  The veteran's claims 
folder and a copy of this remand is to 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
indicate whether the veteran currently 
has a psychiatric 

disability.  If so, the examiner 
should provide an opinion, based on a 
review of all the evidence, as to 
whether it is likely, unlikely, or at 
least as likely as not that any 
psychiatric disability is related to 
the veteran's active service or 
secondary to his service-connected 
duodenal ulcer.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical 
manner on the examination report.  

4. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

5. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for a 
psychiatric disorder is warranted.  If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2001).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




